              Case 2:18-cr-00076-WBS Document 57 Filed 09/17/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-76-WBS
11
                                  Plaintiff,             STIPULATION TO CONTINUE STATUS
12                                                       CONFERENCE AND EXCLUDE TIME PERIODS
                            v.                           UNDER SPEEDY TRIAL ACT; FINDINGS AND
13                                                       ORDER
     JOSE GARCIA-LOPEZ
14   a.k.a. SANTOS LEON BUSTAMANTE                       DATE: September 21, 2020
     a.k.a. RODRIGO LEON BUSTAMANTE,                     TIME: 9:00 a.m.
15                                                       COURT: Hon. William B. Shubb
                                  Defendant.
16

17

18          By previous order, this matter was set for status on September 21, 2020. By this stipulation and

19 proposed order, the parties respectfully request that the Court continue the status conference until

20 December 21, 2020.
21          To the extent it is needed, this stipulation supplements the basis for exclusion of time under

22 General Order 617, and all prior General Orders addressing public health concerns, and requests that the

23 Court also exclude time between September 21, 2020, and December 21, 2020, under Local Code T4,

24 for the reasons set forth below.

25          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

26 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to
27 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

28 address public health concerns related to COVID-19.

      STIPULATION TO CONTINUE STATUS AND EXCLUDE         1
30    TIME; [PROPOSED] FINDINGS AND ORDER
               Case 2:18-cr-00076-WBS Document 57 Filed 09/17/20 Page 2 of 4


 1           Although the General Orders address the district-wide health concern, the Supreme Court has

 2 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 3 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 4 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 5 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 6 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 7 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 8 or in writing”).

 9           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

11 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

12 the ends of justice served by taking such action outweigh the best interest of the public and the

13 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

14 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

15 ends of justice served by the granting of such continuance outweigh the best interests of the public and

16 the defendant in a speedy trial.” Id.

17           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

18 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

19 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

20 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance
21 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

22 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

23 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

24 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

25 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

26           In light of the societal context created by the foregoing, this Court should consider the following

27 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

28

       STIPULATION TO CONTINUE STATUS AND EXCLUDE           2
30     TIME; [PROPOSED] FINDINGS AND ORDER
                 Case 2:18-cr-00076-WBS Document 57 Filed 09/17/20 Page 3 of 4


 1 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 2 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4                                                STIPULATION

 5          1.       By this stipulation, the parties move to continue the status conference until December 21,

 6 2020, and to exclude time between September 21, 2020, and December 21, 2020, under Local Code T4.

 7          2.       The parties agree and stipulate, and request that the Court find the following:

 8                   a)     The government has represented that it has produced discovery in the form of

 9          investigative reports and photographs, which the defendant needs further time to review and

10          discuss with his counsel. The government has also made available electronic surveillance

11          discovery, including video surveillance footage, which the defendant will also need time to

12          review and discuss with his counsel.

13                   b)     Counsel for the defendant has familiarized herself with the evidence and

14          proceedings in the case, but requires further time to pursue avenues of investigation, including

15          potential resolution options. Counsel for defendant believes that failure to grant the above-

16          requested continuance would deny counsel the reasonable time necessary for effective

17          preparation, taking into account the exercise of due diligence.

18                   c)     Based on the above-stated findings, the ends of justice served by continuing the

19          case as requested outweigh the interest of the public and the defendant in a trial within the

20          original date prescribed by the Speedy Trial Act.

21                   d)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22          et seq., within which trial must commence, the time period of September 21, 2020 to December

23          21, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

24          Code T4] because it results from a continuance granted by the Court at defendant’s request on

25          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

26          best interest of the public and the defendant in a speedy trial.

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION TO CONTINUE STATUS AND EXCLUDE         3
30    TIME; [PROPOSED] FINDINGS AND ORDER
                 Case 2:18-cr-00076-WBS Document 57 Filed 09/17/20 Page 4 of 4


 1          3.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5 Dated: September 16, 2020                                   MCGREGOR W. SCOTT
                                                               United States Attorney
 6
                                                               /s/ James R. Conolly
 7                                                             JAMES R. CONOLLY
                                                               Assistant United States Attorney
 8

 9 Dated: September 16, 2020                                   /s/ Dina Santos
                                                               DINA SANTOS
10                                                             Counsel for Defendant
11                                                             Jose Garcia-Lopez
                                                               a.k.a. Santos Leon Bustamante
12                                                             a.k.a. Rodrigo Leon Bustamante

13                                           FINDINGS AND ORDER
14          IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
15 stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as its order.

16 The Court specifically finds the failure to grant a continuance in this case would deny counsel

17 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

18 The Court finds the ends of justice are served by granting the requested continuance and outweigh the

19 best interests of the public and defendant in a speedy trial.

20          The Court orders the time from the date the parties stipulated, up to and including December 21,
21 2020, shall be excluded from computation of time within which the trial of this case must be

22 commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code

23 T4). It is further ordered that the September 21, 2020 status conference shall be continued until

24 December 21, 2020, at 9:00 a.m.

25          IT IS SO FOUND AND ORDERED.
26
     Dated: September 16, 2020
27

28

       STIPULATION TO CONTINUE STATUS AND EXCLUDE          4
30     TIME; [PROPOSED] FINDINGS AND ORDER
